McKINSTRY, J.
— The Mexican claim under which plaintiffs deraign title was not finally confirmed when the act of *865April 18, 1863, took effect (Stats. 1863, p. 325), nor had a patent for the land been issued when this action was. brought. The defendant was in the adverse possession more than five years before the commencement of the action. If the statute of 1863 is not in conflict with the constitution of the United States, or with a treaty, the defendant was entitled to judgment. No argument is made in the briefs upon the subject of such conflict.
Judgment and order reversed and cause remanded.
We concur: Crockett, J.; Niles, J.